--------------------------------------------------------------------------------

--------------------------------------------------------------------------------


IRREVOCABLE WAIVER


This IRREVOCABLE WAIVER (this “Waiver”), dated as of September 12, 2014, is made
and entered into by MVP Realty Advisors, LLC (the “Advisor”) in favor of MVP
REIT, Inc. (the “Company”).


RECITALS


WHEREAS, the Company has engaged the Advisor as its advisor pursuant to the
terms and conditions set forth in an advisory agreement between the Company and
the Advisor (as amended from time to time prior to the date hereof, the
“Advisory Agreement”);
 
 
WHEREAS, pursuant to the Advisory Agreement, including Section 17.6 thereof, the
Advisor desires to waive certain rights with respect to the Convertible Shares
under Section 8.5 of the Advisory Agreement and the Charter as set forth in this
Waiver.


AGREEMENT


NOW, THEREFORE, in consideration of the mutual covenants herein and other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Advisor agrees to the following waivers in favor of the
Company:


1. Incorporation of Recitals; Definitions; Effectiveness of Waivers.
 
1.1 Recitals.  The Recitals are incorporated herein by reference.
 
1.2 Definitions.  Capitalized terms used herein and not otherwise defined shall
have the respective meanings ascribed to them as set forth in the Advisory
Agreement.
 
2. Convertible Shares.   Effective as of the date hereof, the Advisor hereby
irrevocably waives its rights under Section 8.5 of the Advisory Agreement and
the Charter to convert the Convertible Shares into shares of common stock of the
Company (the “Common Shares”) automatically upon the termination or non-renewal
of the Advisory Agreement (other than for “Cause” as defined in the Advisory
Agreement).  From and after the date hereof, a termination or non-renewal of the
Advisory Agreement will not automatically result in the conversion of the
Convertible Shares into Common Shares unless, at the time of such termination or
non-renewal, one of the other events triggering conversion of the Convertible
Shares also shall have occurred.  After giving effect to this Waiver, the
Convertible Shares will convert into Common Shares if and when:
 
(a)  the Company has made total distributions on the then outstanding Common
Shares equal to the invested capital attributable to those shares plus a 6.00%
cumulative, non-compounded, annual pre-tax return on such invested capital; or
 
(b) (i) the Company lists the Common Shares for trading on a national securities
exchange and (ii) the sum of the aggregate market value of the issued and
outstanding Common Shares plus total distributions exceeds the aggregate capital
contributed by investors plus an amount equal to a 6% cumulative, pre-tax
non-compounded annual return to investors; or
 
(c) the Advisory Agreement is terminated or not renewed, but only if at the time
of such termination or non-renewal, the requirements for conversion set forth in
either of the immediately preceding clause (a) or (b) also shall have been
satisfied.
 
 
 
 
3. Miscellaneous.
 
3.1 Effect of Waiver.  Except as set forth expressly herein, all terms of the
Advisory Agreement shall be and remain in full force and effect.
 
3.2 Binding Nature.  This Waiver shall be binding upon and inure to the benefit
of the parties hereto, their respective successors, successors-in-titles, and
assigns.
 
IN WITNESS WHEREOF, this Waiver has been duly executed and delivered by the
Advisor in favor of the Company as of the day and year set forth below.


ADVISOR:


MVP Realty Advisors, LLC




/s/ Michael V. Shustek
By:  Michael V. Shustek
Title: Manager
